In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 21-2495
T.S., by and through his parents and guardians, T.M.S. and
M.S., individually and derivatively on behalf of the Heart of
CarDon, LLC Employee Benefit Plan,
                                            Plaintiff-Appellee,

                                    v.

HEART OF CARDON, LLC & HEART OF CARDON, LLC
EMPLOYEE BENEFIT PLAN,
                                  Defendants-Appellants.
                       ____________________

          Appeal from the United States District Court for the
          Southern District of Indiana, Indianapolis Division.
    No. 1:20-cv-01699-TWP-MG — Tanya Walton Pratt, Chief Judge.
                       ____________________

    ARGUED FEBRUARY 10, 2022 — DECIDED AUGUST 5, 2022
                 ____________________

   Before MANION, KANNE *, and JACKSON-AKIWUMI, Circuit
Judges.


    * Circuit Judge Kanne died on June 16, 2022, and did not participate in

the decision of this case, which is being resolved under 28 U.S.C. § 46(d)
by a quorum of the panel.
2                                                   No. 21-2495

   MANION, Circuit Judge. This interlocutory appeal concerns
section 1557 of the Patient Protection and Aﬀordable Care Act,
which prohibits a healthcare entity from discriminating
against an individual based on disability, among other
grounds, if that entity receives federal ﬁnancial assistance.
    Heart of CarDon, LLC (CarDon) is a healthcare provider
and is reimbursed by Medicare and Medicaid for its services.
Through the self-funded Heart of CarDon, LLC Employee
Beneﬁt Plan (Plan), CarDon also provides health insurance to
its employees and their dependents. T.S. is such a dependent
and has autism. He sued CarDon, alleging that the Plan’s ex-
clusion of coverage for autism treatment violates section 1557.
    The merits of that question are not before us. CarDon
moved for judgment on the pleadings on the theory that T.S.’s
suit does not fall within the zone of interests protected by the
statute. In CarDon’s view, only a person who is an intended
beneﬁciary of the federal dollars it gets—that is, a recipient of
CarDon’s healthcare services—is a permissible plaintiﬀ under
section 1557. The district court denied the motion but allowed
CarDon to seek immediate review in this court.
    We aﬃrm. T.S.’s suit jibes with section 1557’s text and pur-
pose and thus falls within the zone of interests that provision
is meant to protect. What’s more, the intended-beneﬁciary
limitation CarDon advocates is based on precedent that Con-
gress has eﬀectively abrogated. Because T.S. is a proper plain-
tiﬀ under section 1557, this litigation may continue.
                        I. Background
                               A.
   Enacted in 2010, the Patient Protection and Aﬀordable
Care Act (ACA), Pub. L. No. 111-148, 124 Stat. 119, brought
No. 21-2495                                                      3

about the most extensive changes to the U.S. healthcare sys-
tem in decades. It aimed “to increase the number of Ameri-
cans covered by health insurance and decrease the cost of
health care.” Nat'l Fed'n of Indep. Bus. v. Sebelius, 567 U.S. 519,
538 (2012). Usually, legislation with such sweeping goals will
be voluminous. And the ACA is no exception. Its text covers
over 900 pages.
    Fortunately, the ACA provision directly at issue here has
fewer than 200 words. Titled “Nondiscrimination,” section
1557 states that “an individual shall not, on the ground pro-
hibited under” any of four speciﬁed federal statutes, “be ex-
cluded from participation in, be denied the beneﬁts of, or be
subjected to discrimination under, any health program or ac-
tivity, any part of which is receiving Federal ﬁnancial assis-
tance, including credits, subsidies, or contracts of insurance.”
42 U.S.C. § 18116(a).
    The speciﬁed statute relevant to this case is the Rehabilita-
tion Act of 1973, section 504 of which states that an individual
shall not, “solely by reason of her or his disability, be excluded
from the participation in, be denied the beneﬁts of, or be sub-
jected to discrimination under any program or activity receiv-
ing Federal ﬁnancial assistance.” 29 U.S.C. § 794(a). The other
three statutes supplying the grounds on which section 1557
prohibits discrimination are: Title VI of the Civil Rights Act of
1964 (race, color, and national origin), Title IX of the Educa-
tion Amendments of 1972 (sex), and the Age Discrimination
Act of 1975 (age).
   In addition to prohibiting discrimination based on these
grounds, section 1557 directs that “enforcement mechanisms
provided for and available under” the speciﬁed statutes “shall
4                                                  No. 21-2495

apply for purposes of violations of this subsection.” 42 U.S.C.
§ 18116(a).
                              B.
    Because this matter comes to us at a preliminary stage of
proceedings, we accept the following factual allegations as
true. See Taylor v. JPMorgan Chase Bank, N.A., 958 F.3d 556, 562
(7th Cir. 2020). CarDon operates a skilled-nursing and as-
sisted-living facility and is therefore principally in the busi-
ness of providing healthcare to its patients and residents.
(We’ll refer to both groups simply as CarDon’s “patients”
from now on.) Medicare and Medicaid reimburse CarDon for
some of its patient services. CarDon also sponsors the Plan, a
self-funded group health plan, for its employees and their de-
pendents. The Plan, designed by CarDon, provides a range of
medical, surgical, and mental-health beneﬁts.
    T.S. is the minor child of one of CarDon’s employees and
is enrolled as a beneﬁciary of the Plan. At a young age, T.S.
was diagnosed with Autism Spectrum Disorder, a neurologi-
cal condition “characterized by persistent deﬁcits in social
communication and social interaction across multiple con-
texts,” as well as “restricted, repetitive patterns of behavior,
interests, or activities.” His diagnosing physician recom-
mended that T.S. undergo Applied Behavioral Analysis
(ABA) therapy. Widely used to treat autistic children, ABA
therapy involves “repetitive, task-and-reward-based activi-
ties designed to teach … skills such as imitating others, mak-
ing eye contact, listening, and appropriately answering ques-
tions.” T.S.’s physician thought the therapy would help main-
tain and advance his motor, speech, and communication
skills. The Plan’s third-party administrator at the time author-
ized six months of ABA therapy, and T.S. began treatment.
No. 21-2495                                                          5

    But a new Plan administrator soon took over. T.S. had re-
ceived only a few months’ treatment when continued cover-
age for ABA therapy was denied. The administrator cited the
Plan’s “Behavioral Health” section, which speciﬁcally ex-
cludes “Charges for services, supplies, or treatment for Au-
tism, Asperger’s and Pervasive Development Disorders” and
“Charges for [ABA therapy].” Because his parents could not
aﬀord to pay for treatment out-of-pocket, T.S. did not receive
ABA therapy from February 2019 through March 2020. (Be-
ginning in March 2020, T.S. was able to receive ABA therapy
with coverage through Indiana’s Medicaid waiver program,
but in the interim his development suﬀered.)
    Through his parents, T.S. sued, alleging CarDon intention-
ally discriminated against him on the basis of his disability by
designing and (through its administrator) enforcing the Plan,
which categorically excludes coverage for autism and the
ABA therapy used to treat it.
    CarDon moved for judgment on the pleadings, but the dis-
trict court rejected the argument that T.S. wasn’t in a class of
plaintiﬀs authorized to sue under section 1557. 1 Rather, the
court concluded that his claim fell within the zone of interests
protected by the ACA provision. The court declined to recon-
sider its ruling but certiﬁed the order denying CarDon’s mo-
tion for interlocutory appeal. Proceedings below are stayed
pending resolution of this matter.




   1 The district court did
                          grant judgment to CarDon on T.S.’s claims un-
der the Employee Retirement Income Security Act and the Mental Health
Parity and Addiction Equity Act. Those claims are not at issue here.
6                                                   No. 21-2495

                          II. Analysis
    Although the district court has not yet entered a ﬁnal judg-
ment in this case, we have jurisdiction under 28 U.S.C.
§ 1292(b) because the court certiﬁed its denial order as to the
ACA claim for interlocutory review, and we granted the peti-
tion to appeal. In this posture, we do not resolve the legal mer-
its of T.S.’s discrimination claim, only his right to bring suit
under section 1557.
    For purposes of this appeal, CarDon does not dispute that
its primary business is providing healthcare, that it receives
federal ﬁnancial assistance (in the form of Medicare and Med-
icaid payments), or that it sponsors the self-funded group
health Plan. But CarDon does argue that T.S. is outside the
zone of interests protected by section 1557 because, under that
provision, only an intended beneﬁciary of the federal funds
CarDon receives in connection with patient care is a proper
plaintiﬀ. This conclusion, CarDon continues, is also com-
pelled by our precedent.
                               A.
    The zone-of-interests inquiry has sometimes been identi-
ﬁed as an aspect of “prudential standing,” but that is inaccu-
rate. Lexmark Int'l, Inc. v. Static Control Components, Inc.,
572 U.S. 118, 125 (2014). “Just as a court cannot apply its inde-
pendent policy judgment to recognize a cause of action that
Congress has denied,” so “it cannot limit a cause of action that
Congress has created merely because ‘prudence’ dictates.” Id.
at 128. Properly understood, the zone-of-interests analysis
asks whether a “particular class of persons has a right to sue
under” a speciﬁc “substantive statute.” Id. at 127 (brackets
omitted). A court, by “using traditional tools of statutory
No. 21-2495                                                      7

interpretation,” must determine “whether a legislatively con-
ferred cause of action encompasses a particular plaintiﬀ’s
claim.” Id. If not, that plaintiﬀ’s suit cannot continue. There
may be some overlap between zone-of-interests and merits
analyses, but a court must take care not to conﬂate the two.
See Harzewski v. Guidant Corp., 489 F.3d 799, 803–04 (7th Cir.
2007).
    We generally understand the zone-of-interests doctrine to
ask “whether the statute arguably protects the sort of interest
a would-be plaintiﬀ seeks to advance.” Stockbridge-Munsee
Cmty. v. Wisconsin, 922 F.3d 818, 821 (7th Cir. 2019). The anal-
ysis has two steps. First, we ascertain the purpose of a partic-
ular statutory provision, thereby identifying the interests ar-
guably to be protected by it. Then, we determine whether the
interests claimed by the plaintiﬀ are among those statutory
interests. See Eﬀex Capital, LLC v. Nat'l Futures Ass'n, 933 F.3d
882, 892–93 (7th Cir. 2019). What we do not ask is whether, in
enacting the particular provision, Congress had this speciﬁc
sort of plaintiﬀ in mind. Nat’l Credit Union Admin. v. First Nat’l
Bank & Trust Co., 522 U.S. 479, 492 (1998).
    The zone-of-interests inquiry is a legal one, so our review
is de novo. Cook County v. Wolf, 962 F.3d 208, 218 (7th Cir. 2020).
                                B.
    As noted already, section 1557 states that “an individual
shall not,” on various grounds including disability, “be ex-
cluded from participation in, be denied the beneﬁts of, or be
subjected to discrimination under, any health program or ac-
tivity, any part of which is receiving Federal ﬁnancial assis-
tance.” § 18116(a). Congress did not explicitly articulate the
purpose of section 1557, but the provision’s language makes
8                                                     No. 21-2495

clear the scope of interests it protects. Section 1557 “outlaws
discrimination” on enumerated grounds “by healthcare enti-
ties receiving federal funds.” Cummings v. Premier Rehab Kel-
ler, P.L.L.C., 142 S. Ct. 1562, 1569 (2022). By linking the prohi-
bition to federal funding, the provision seeks to prevent fed-
eral resources from supporting discriminatory conduct; and
by authorizing a private right of action, it seeks to provide in-
dividuals a means of protecting themselves from such con-
duct. Cf. C.S. v. Madison Metro. Sch. Dist., 34 F.4th 536, 540 (7th
Cir. 2022) (en banc) (noting the purposes of the similarly
worded Title IX, prohibiting sex discrimination under “any
education program or activity”).
   Thus, section 1557 extends a cause of action to individuals
who have been subjected, based on their disabilities, to dis-
crimination by healthcare entities. T.S.’s allegations bring him
well within that class of plaintiﬀs. He asserts that CarDon, a
healthcare entity, designed and controlled the Plan so as to
exclude him from certain coverage because of his autism. This
type of claim falls within the zone of interests that section 1557
protects.
                                C.
    CarDon contests this straightforward analysis. It argues
that only intended beneﬁciaries of the federal funds it re-
ceives, namely, its patients, are permissible plaintiﬀs under
section 1557. Since T.S. is not a patient of CarDon, he isn’t a
permissible plaintiﬀ, or so the reasoning goes. But this argu-
ment is not supported by section 1557’s text.
   To start, section 1557 forbids discrimination against, and
provides a private right of action to, “an individual”—not a
“patient” of a health program or a “beneﬁciary” of federal
No. 21-2495                                                    9

ﬁnancial assistance. “Congress easily could have substituted”
these words for “individual” “if it had wished to restrict the
scope” of section 1557 the way CarDon advocates. N. Haven
Bd. of Educ. v. Bell, 456 U.S. 512, 521 (1982) (making the same
point about Title IX’s use of “person”). But it didn’t. CarDon’s
patients may be the most obvious individuals whose interests
are protected by section 1557’s broadly worded text, but that
does not mean they are the only ones covered by its language.
See, for example, Thompson v. North American Stainless, LP,
562 U.S. 170, 177–78 (2011), where the zone of interests al-
lowed one employee to invoke federal antiretaliatory protec-
tions when he was purportedly ﬁred because another em-
ployee (his ﬁancée) ﬁled a discrimination complaint against
their mutual employer.
     T.S. alleges that he was the direct victim of the particular
ill (intentional disability discrimination) from which the plain
language of the statute was meant to protect him. His interests
and section 1557’s goals squarely align. That suﬃces under
the zone-of-interests test. Cf. Ass'n of Am. Physicians & Surgs.,
Inc. v. Koskinen, 768 F.3d 640, 642–43 (7th Cir. 2014) (ﬁnding
that doctors who did not accept insurance were not within a
class of plaintiﬀs who could sue to enforce the ACA’s manda-
tory-insurance provisions).
    CarDon next focuses on the phrase “any health program
or activity, any part of which is receiving Federal ﬁnancial as-
sistance.” Because the only part of its operations that receives
federal aid is its patient care in the form of Medicare and Med-
icaid payments, CarDon contends that section 1557’s zone of
interests must be limited to its patients to avoid a “mismatch”
between the federal funding and the individuals it beneﬁts.
Again, we are unpersuaded.
10                                                 No. 21-2495

    The ACA does not explicitly deﬁne “health program or ac-
tivity.” But when the ACA was enacted in 2010, “program or
activity” was already a term of art with a clear meaning and a
broad scope established by the provisions cited in section
1557 that ban discrimination in connection with federal ﬁnan-
cial assistance. We thus read “program or activity” in accord-
ance with the “prevailing understanding” the term had under
the law that Congress relied on when codifying section 1557.
George v. McDonough, 142 S. Ct. 1953, 1963 (2022); see United
States v. Abbas, 560 F.3d 660, 663–64 (7th Cir. 2009).
    Speciﬁcally, section 504 of the Rehabilitation Act deﬁnes
“program or activity” as “all of the operations of”—among
other entities—“an entire corporation, partnership, or other
private organization, … which is principally engaged in the
business of providing … health care … ; any part of which is
extended Federal ﬁnancial assistance.” 29 U.S.C. § 794(b). The
meaning of “program or activity” in section 1557’s other anti-
discrimination provisions is materially identical. See 20 U.S.C.
§ 1687; 42 U.S.C. § 6107(4); 42 U.S.C. § 2000d-4a. As we dis-
cuss below, this deﬁnition reﬂected a deliberate move by Con-
gress through the Civil Rights Restoration Act of 1987 to re-
pudiate the notion that “program or activity” referred only to
the part of an organization directly receiving federal funds.
This had been the understanding of the phrase for decades
when the ACA was drafted and enacted in 2010. So, contrary
to CarDon’s reading, “program or activity” in section 1557 is
not limited to the discrete portion of its operations that re-
ceives Medicare and Medicaid reimbursements.
    Of course, section 1557 uses the phrase “health program or
activity.” To what extent the modiﬁer “health” limits section
1557’s application to certain types of entities—or to only
No. 21-2495                                                              11

certain parts of certain entities—is an issue that has swelled
the pages of the Federal Register as HHS regulators continu-
ally reconsider the question. 2 Given this regulatory churn, it’s
unsurprising that both parties have been able to cite HHS
rules and statements to support their respective arguments.
    Thankfully, it is unnecessary to determine which HHS
rules are entitled to deference since we need not rely on them
to resolve this appeal. Agency interpretation of a statue be-
comes relevant only where a court cannot discern clear mean-
ing from the statute itself; that is not the case here. See Chevron,
U.S.A. Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842–43
(1984). The phrase “health program or activity” in section
1557 plainly includes all the operations of a business princi-
pally engaged in providing healthcare, and CarDon concedes
that it is such an entity. That ends the inquiry.
    But even considering the rules that CarDon invokes, we
ﬁnd no support for its position. Consistent with our reading
of the term, HHS’s current interpretation is that “‘health pro-
gram or activity’ encompasses all of the operations of entities
principally engaged in the business of providing healthcare
that receive Federal ﬁnancial assistance.” 45 C.F.R. § 92.3(b)
(2021). By contrast, section 1557 applies only to the part of an
entity’s operations that receives federal funding when the


    2  For example, HHS initially interpreted “health program or activity”
generally to include entities principally engaged in providing or adminis-
tering health insurance. 81 Fed. Reg. 31,376, 31,385–86 (May 18, 2016). Four
years later, the agency thought again and adopted an interpretation that
generally excluded insurers. 85 Fed. Reg. 37,160, 37,171–74 (June 19, 2020).
Even as we decide this case, HHS is in the process of proposing to “rein-
state the rule clarifying that Section 1557 generally applies to many health
insurance issuers.” 87 Fed. Reg. 47,824, 47,828 (Aug. 4, 2022).
12                                                 No. 21-2495

entity is not principally engaged in providing healthcare. Id.
But since CarDon concededly is in the healthcare business, all
its operations are considered part of a “health program or ac-
tivity”—even if they are not federally funded.
    Cardon also relies on subsection (c), which states: “For
purposes of this part, an entity principally or otherwise en-
gaged in the business of providing health insurance shall not,
by virtue of such provision, be considered to be principally
engaged in the business of providing healthcare.” § 92.3(c). To
CarDon, this passage distinguishes between an employer-
sponsored health plan and the sponsoring employer’s opera-
tions, and this distinction “informs the zone of interests ques-
tion.” But that is not what subsection (c) does. The distinction
it recognizes is the one set out in subsection (b) between enti-
ties principally engaged in the healthcare business and those
not. Subsection (c) explains that providing health insurance
does not constitute providing healthcare and cannot, by itself,
turn an entity into one “principally engaged in the business
of providing healthcare.” Contrary to CarDon’s suggestion,
the “otherwise engaged” language doesn’t mean that an en-
tity established as one principally providing healthcare will
lose that status simply because it in some way also provides
health insurance.
    Because section 1557’s prohibition on discrimination is
not, by its own terms, limited to the discrete portion of a cov-
ered entity that receives federal ﬁnancial assistance, the right
to sue under section 1557 is not limited to plaintiﬀs who are
intended to beneﬁt from that assistance. T.S.’s claim that he
was the victim of intentional disability discrimination in one
part of CarDon’s operations falls within the zone of interests
No. 21-2495                                                    13

protected by section 1557. The provision’s purpose and text
foreclose a diﬀerent conclusion.
                               D.
    Finally, CarDon argues that T.S.’s claim falls outside sec-
tion 1557’s zone of interests because of Simpson v. Reynolds
Metals Co., 629 F.2d 1226 (7th Cir. 1980). There, we held that,
to maintain a private action for disability discrimination un-
der section 504 of the Rehabilitation Act, a plaintiﬀ had to be
an intended beneﬁciary of a speciﬁc program or activity that
received federal funds.
    According to CarDon, this holding eﬀectively deﬁned sec-
tion 504’s zone of interests. Because section 1557 of the ACA
incorporates the “enforcement mechanisms” available under
section 504 of the Rehabilitation Act, CarDon contends that
Simpson limits the class of disability-discrimination plaintiﬀs
under section 1557 to the intended beneﬁciaries of the federal
ﬁnancial assistance CarDon receives. Plan enrollees like T.S.
are not intended beneﬁciaries of the Medicare or Medicaid
payments CarDon receives and thus, the argument concludes,
do not have claims within section 1557’s zone of interests.
    All courts agree that a private right of action is an enforce-
ment mechanism. If one of the statutes cited in section 1557
provides a private right of action to challenge discrimination
on a particular ground, section 1557 imports that right. See,
e.g., Tomei v. Parkwest Med. Ctr., 24 F.4th 508, 514 (6th Cir.
2022); Kadel v. N.C. State Health Plan Teachers & State Emps.,
12 F.4th 422, 431 (4th Cir. 2021); Schmitt v. Kaiser Found. Health
Plan of Wash., 965 F.3d 945, 953–54 (9th Cir. 2020). The Reha-
bilitation Act authorizes private individuals to sue to enforce
its prohibition on disability discrimination, 29 U.S.C.
14                                                  No. 21-2495

§ 794a(a)(2); Cummings, 142 S. Ct. at 1569–70, so that is availa-
ble to T.S. under section 1557. But what else forms part of an
enforcement mechanism is less clear.
    The leading interpretation is that “‘enforcement mecha-
nism’ refers to the process for compelling compliance with a
substantive right.” Doe v. BlueCross BlueShield of Tenn., Inc.,
926 F.3d 235, 239 (6th Cir. 2019). On that understanding, the
Sixth Circuit has held that section 1557 does not import the
statutes of limitations that the Rehabilitation Act borrows
from state laws and applies to private suits. Tomei, 24 F.4th at
514. The Fourth Circuit, on the other hand, has reasoned that
section 1557 incorporates Title IX’s waiver of sovereign im-
munity because it is “an inseparable component” of Title IX’s
private right of action. Kadel, 12 F.4th at 431, 433.
    Is the intended-beneﬁciary limitation on private suits dis-
cerned by Simpson in the Rehabilitation Act more akin to a
statute of limitations or a waiver of sovereign immunity? Car-
Don doesn’t oﬀer much beyond a bare assertion that the lim-
itation is part of the Rehabilitation Act’s enforcement mecha-
nism, and T.S. does not dispute that. He simply asserts Simp-
son is no longer good law on that point. Absent any illuminat-
ing argument, we will assume without deciding that, if the
Rehabilitation Act were to limit the zone of interests it pro-
tects to intended beneﬁciaries of federal ﬁnancial assistance,
that limitation would be part of the enforcement mechanism
that section 1557 imports.
    That assumption is ultimately of no help to CarDon, how-
ever. Congress eﬀectively abrogated Simpson through legisla-
tion that rejected the decision’s relevant reasoning. We con-
clude that Simpson is not binding authority in this area. To un-
derstand this conclusion, some background is necessary.
No. 21-2495                                                   15

    When enacted in 1973, section 504 of the Rehabilitation Act
did not deﬁne “program or activity receiving Federal ﬁnan-
cial assistance.” See Pub. L. No. 93-112, 87 Stat. 355, 394. That
was still true in 1980 when Simpson was decided. The plaintiﬀ
in that case ﬁled suit against his employer under section 504,
alleging that his discharge was due to discrimination against
his disability and that his employer received federal funds in
the form of direct apprenticeship subsidies for veterans.
629 F.2d at 1228–29.
   In aﬃrming the claim’s dismissal, we concluded that
Simpson had “not demonstrated any nexus between his dis-
charge and the federal assistance.” Id. at 1232. Section 504 did
not “generally forbid discrimination against the handicapped
by recipients of federal assistance” but instead required the
discrimination to “have some direct or indirect eﬀect on the
handicapped persons in the program or activity receiving fed-
eral ﬁnancial assistance.” Id. (emphasis added); see also id. at
1233.
    This conclusion, we reasoned, was supported by interpre-
tations of Title VI, on which the Rehabilitation Act’s antidis-
crimination provision was based. Id. at 1234. Because Title VI
did not permit a private remedy for “discrimination by insti-
tutions receiving federal funds unless the allegedly discrimi-
natory act causes discrimination against the primary or in-
tended beneﬁciaries of the federal ﬁnancial assistance,” neither
did section 504. Id. (emphasis added). Thus, Simpson rejected
the contention “that federal assistance to one part of an em-
ployer’s business thereby brings the entire business under the
coverage of [section] 504.” Id. at 1236. And in doing so, Simp-
son linked the intended-beneﬁciary and program-speciﬁc-
16                                                  No. 21-2495

funding concepts in deﬁning the permissible class of plaintiﬀs
under section 504. See id. at 1233–34 & n.12.
    Four years later, the Supreme Court also read “program or
activity receiving Federal ﬁnancial assistance” to narrow the
reach of the Rehabilitation Act’s discrimination protections.
“Clearly,” the Court said, “this language limits the ban on dis-
crimination to the speciﬁc program that receives federal
funds.” Consol. Rail Corp. v. Darrone, 465 U.S. 624, 636 (1984).
This meant that, to sue under section 504, the purported vic-
tim had to have been discriminated against by that discrete
program or activity. Id. That is the way the Court also read the
materially identical language in Title IX. See Grove City College
v. Bell, 465 U.S. 555, 573–75 (1984); N. Haven, 456 U.S. at 535–
40 (both discussing the discrimination prohibition’s “pro-
gram-speciﬁc,” rather than institution-wide, coverage).
    Congress did not agree. Finding that the Supreme Court’s
decisions had “unduly narrowed or cast doubt upon … the
broad, institution-wide application of” antidiscrimination-in-
federal-funding statutes like the Rehabilitation Act, Congress
responded with the Civil Rights Restoration Act of 1987. Pub.
L. No. 100-259, § 2(1), 102 Stat. 28, 28 (1988). That legislation
added to the Rehabilitation Act (and other federal statutes
cited in section 1557 of the ACA) the deﬁnition of “program
or activity” quoted earlier in our analysis, namely, “all of the
operations of … an entire corporation, partnership, or other
private organization, … which is principally engaged in the
business of providing … health care … ; any part of which is
extended Federal ﬁnancial assistance.” § 4, 102 Stat. at 29–30.
The CRRA therefore clearly “broadened the coverage” of the
relevant antidiscrimination provisions. Franklin v. Gwinnett
No. 21-2495                                                               17

County Pub. Sch., 503 U.S. 60, 73 (1992); see also Brumﬁeld v. City
of Chicago, 735 F.3d 619, 626 n.4 (7th Cir. 2013).
    We concur with the district court’s conclusion that the
CRRA “dismantled the foundation” of Simpson’s holding. 3
Simpson understood section 504 of the Rehabilitation Act to
provide a cause of action only for intended beneﬁciaries of
federal ﬁnancial assistance—those aﬀected by the speciﬁc
part of an institution being funded. Congress thereafter
amended section 504’s text to disapprove that narrow inter-
pretation and make explicit that “program or activity” meant
“all of the operations of” a covered entity. Thus, the intended-
beneﬁciary, program-speciﬁc condition that Simpson placed
on a plaintiﬀ seeking relief for discrimination under the Re-
habilitation Act did not survive passage of the CRRA. And, as
we’ve already noted, the zone-of-interests test does not nar-
rowly limit the right to sue to the class of plaintiﬀs speciﬁcally
contemplated by Congress when it enacts a provision. First
Nat’l Bank, 522 U.S. at 498.
   CarDon responds that the CRRA altered “who may be
considered a proper defendant under Section 504” but “not
who may be a proper plaintiﬀ.” As a practical matter, it did
both. The CRRA expanded the scope of a covered entity’s op-
erations that could expose the entity to liability. After the
CRRA was passed, a plaintiﬀ who had not been able to sue

    3 Although district courts in the Seventh Circuit continue to cite Simp-
son, we have done so in only five decisions. Four of those decisions pre-
dated the CRRA. The last time we invoked Simpson, in Ahern v. Board of
Education, 133 F.3d 975, 977 (7th Cir. 1998), it was for the proposition that
authority under Title VI to remediate employment practices is not solely
limited to circumstances “where a primary objective of the Federal finan-
cial assistance is to provide employment.”
18                                                  No. 21-2495

under section 504 because he was not an intended beneﬁciary
of the speciﬁc program or activity receiving federal ﬁnancial
assistance now could sue. As a consequence of allowing more
plaintiﬀs to bring claims against a covered entity, the covered
entity would be a defendant in more discrimination suits. But
Congress’s primary motive in passing the CRRA was to ex-
tend a cause of action to additional individuals. And Congress
did so by relieving a would-be plaintiﬀ from establishing his
direct connection to the part of a covered entity’s operations
receiving federal ﬁnancial assistance. By expanding the class
of plaintiﬀs that could sue an entity under section 504, the
CRRA overturned Simpson’s zone-of-interests interpretation.
                        III. Conclusion
    We do not decide whether T.S.’s allegations against Car-
Don constitute prohibited discrimination under section 1557
of the ACA on the ground of disability. The merits of that
claim will be addressed by the district court in due course,
and we express no opinion on the question. But we conclude
that T.S. has plausibly alleged an interest that comes within
the zone of interests section 1557 seeks to protect. The district
court correctly determined that T.S. is a permissible plaintiﬀ
against CarDon and that his suit may continue on that basis.
                                                      AFFIRMED